--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SERVICE AGREEMENT


THIS AGREEMENT dated for reference the 1st day of September, 2011


BETWEEN:                           Manny Dhinsa
8275 S. Eastern Ave., Suite 200
Las Vegas, NV  89123


(the “Service Provider”)


AND:                                     Buckeye Oil & Gas, Inc.
8275 S. Eastern Ave., Suite 200
Las Vegas, NV  89123


(the “Company”)
WHEREAS:
A.  
The Company is a U.S. corporation in the business of oil and gas exploration;
and

B.  
The Company desires to acquire and develop oil and gas resource properties; and

C.  
The Company desires to retain the services of the Service Provider in the
capacity pursuant to the terms hereof; and

D.  
The Service Provider is currently the Secretary and a Director of the Company
and is an individual providing professional services including geology and
exploration property evaluation.



THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by each party, the parties
agree as follows:


1.  
ENGAGEMENT AND DURATION:  The Company hereby engages the Service Provider to
provide the services referred to in Section 3 hereof for the consideration
hereinafter set forth and the Service Provider hereby accepts such engagement by
the Company, all upon and subject to the terms and conditions of this Agreement.



2.  
TERM:  The Service Provider’s engagement shall be for an initial term of one
year.  The agreement shall be renewable in writing on an annual basis.  The
agreement may be terminated by either party with 30 days written notice.



No severance or termination benefits are payable under this Agreement.  Nothing
herein shall prevent the Service Provider from offering or performing consulting
services to other individuals, businesses, or entities.


3.  
DUTIES:  The Service Provider will utilize his expertise to:

(a)  
Identify, assess and assist in the Company’s acquisition of certain exploration
style properties that fit the parameters of the Company’s business plan; and

(b)  
Plan and oversee the Company’s partnerships and exploration programs as
required.




 
 

--------------------------------------------------------------------------------

 

4.  
COMPENSATION:



4.1 Compensation:  The Company will:


·  
Continue to pay the Service Provider CDN $500 per month to serve on its Board of
Directors; and

·  
Pay the Service Provider an hourly rate of CDN $100 for the services provided by
the Service Provider; and

·  
Reimburse the Service Provider for all reasonable expenses incurred by the
Service Provider on behalf of the Company.



4.2  
Payment Terms

(a)  
The Company will pay the Service Provided in advance on a quarterly basis for
services provided as a Director of the Company; and

(b)  
The Company will pay the service provider at the end of each month based on an
invoice supplied to the Company by the Service Provider for hours worked on
behalf of the Company.



4.3 Monthly Reports
(a) The Service Provider will supply the Company with a monthly report that is
to summarize the activities undertaken on behalf of the Company during the
month.


 
5.
CONFIDENTIALITY AND NON-DISCLOSURE:



The Service Provider agrees on behalf of himself that any information provided
to him by the Company of a confidential nature will not be revealed or disclosed
to any person or entity, except in the performance of this Agreement or as
directed by legal or regulatory authority, without the express written consent
of the Company while this Agreement is in effect.


 
6.
WAIVER:
No consent or waiver, express or implied, by any party to this Agreement of any
breach or default by the other party in the performance of its obligations under
this Agreement or of any of the terms, covenants or conditions of this Agreement
shall be deemed or construed to be a consent or waiver of any subsequent or
continuing breach or default in such party’s performance or in the terms,
covenants and conditions of this Agreement. The failure of any party to this
Agreement to assert any claim in a timely fashion for any of its rights or
remedies under this Agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter or restrict any such party’s right to
assert such claim at any time thereafter.



 
7.
NOTICES:
Any notice relating to this Agreement or required or permitted to be given in
accordance with this Agreement shall be in writing and shall be personally
delivered or delivered by courier to the address of the parties set out on the
first page of this Agreement. Any notice shall be deemed to have been received
when delivered. Each party to this Agreement may change its address by giving
written notice of such change in this manner provided for above.



8.
APPLICABLE LAW:
This Agreement shall be governed by and construed in accordance with the laws of
the state of Florida and the federal laws of the United States applicable
therein, which shall be deemed to be the proper law hereof. The parties hereto
hereby submit to the jurisdiction of the courts of Florida.


 
 

--------------------------------------------------------------------------------

 



9.
SEVERABILITY:
If any provision of this Agreement for any reason by declared invalid, such
declaration shall not effect the validity of any remaining portion of the
Agreement, which remaining portion remain in full force and effect as if this
Agreement had been executed with the invalid portion thereof eliminated and is
hereby declared the intention of the parties that they would have executed the
remaining portions of this Agreement without including therein any such part,
parts or portion which may, for any reason, be hereafter declared invalid.



10.
ENTIRE AGREEMENT:
This Agreement, hereto constitutes the entire agreement between the parties
hereto and there are no representations or warranties, express or implied,
statutory or otherwise other than set forth in this Agreement and there are no
agreements collateral hereto other than as are expressly set forth or referred
to herein. This Agreement cannot be amended or supplemented except by a written
agreement executed by both parties hereto.



11.
INTERPRETATION:
Any reference to gender includes all genders, and the singular includes the
plural and the body corporate. No provision of this Agreement shall be construed
against any party by virtue of that party having drafted and prepared this
Agreement; it being acknowledged and agreed that both parties participated in
the negotiation, drafting and preparation of this Agreement. All headings are
inserted for reference only.



12.
COUNTERPARTS:
This Agreement may be executed in counterparts together shall constitute one and
the same instrument.



IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the date
 
set out on the first page of this Agreement.



Service Provider






/s/ Manny Dhinsa
Manny Dhinsa




Buckeye Oil & Gas, Inc.








/s/ Pol Brisset
Pol Brisset
President and CEO
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------